2022 IL 126927



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 126927)

     THE PEOPLE OF THE STATE OF ILLINOIS ex rel. ANITA ALVAREZ, Appellee,
                  v. $59,914 UNITED STATES CURRENCY et al.
                            (Ameen Salaam, Appellant).


                                 Opinion filed April 21, 2022.



         JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
      opinion.

         Chief Justice Anne M. Burke and Justices Garman, Theis, Overstreet, and
      Carter concurred in the judgment and opinion.

         Justice Neville dissented, with opinion.



                                          OPINION

¶1       Pursuant to the Drug Asset Forfeiture Procedure Act (Forfeiture Act) (725 ILCS
      150/1 et seq. (West 2014)), the State initiated forfeiture proceedings against United
     States currency totaling $223,743. The currency was seized from a van driven by
     Allen Tyler, but owned by appellant Ameen Salaam, following a traffic stop. The
     forfeiture complaint alleged that there was probable cause to believe that the
     currency was furnished or intended to be furnished in exchange for a controlled
     substance. The State unsuccessfully attempted to serve Tyler with notice of the
     forfeiture proceedings by mail, before serving notice by publication (id. § 4). No
     one filed a claim to the currency, so the circuit court of Cook County entered a
     default judgment of forfeiture.

¶2       More than two years after the judgment of forfeiture was entered, Salaam filed
     a motion to vacate the judgment, arguing that the judgment was void because he
     was not served with notice of the forfeiture proceedings. The circuit court denied
     the motion, finding that it had in rem jurisdiction over the currency; that notice was
     properly given to the driver of the van, who was the “owner or interest holder” of
     the currency; and that Salaam was not entitled to notice because he was not an
     “owner or interest holder” of the currency under the Forfeiture Act.

¶3       Salaam appealed, and the appellate court affirmed, finding, inter alia, that the
     State complied with the notice requirements by serving notice on the driver of the
     van as “ ‘owner or interest holder’ ” of the money. 2020 IL App (1st) 190922-U,
     ¶ 18. This court allowed Salaam’s subsequent petition for leave to appeal to this
     court. Ill. S. Ct. R. 315 (eff. Oct. 1, 2020).


¶4                                    I. BACKGROUND

¶5       On September 15, 2015, Chicago police officers initiated a traffic stop of a
     white utility van that did not have a rear vehicle registration light. Tyler, the driver
     of the van, failed to provide a valid driver’s license or proof of insurance. Tyler
     received a citation for “rear plate not being visible.” During the traffic stop, the
     officers smelled a strong odor of cannabis emanating from a large, soft-sided bag
     on the passenger seat of the van. The bag was pulled closed but was unzipped. Upon
     searching the bag, the officers discovered a plastic bag containing suspect cannabis
     and two clear knotted bags containing suspect cocaine, along with five bundles of
     United States currency in ziplocked and plastic bags.




                                              -2-
¶6       The officers arrested Tyler and seized the van, along with the bag, the drugs,
     and the currency. In all, the police seized 120 grams of cannabis, 84 grams of
     cocaine, and five bags containing currency in the following amounts: (1) $59,914;
     (2) $53,140; (3) $67,109; (4) $7000; and (5) $36,580, for a total of $223,743. At
     the time of his arrest, Tyler provided the following home address: 9135 South
     Blackstone Avenue, Chicago, Illinois 60619. According to records of the Secretary
     of State, the van was a work van registered to Ameen Salaam “dba Infinite Heating,
     Cooling [and Refrigeration]” at 1920 North Springfield Avenue, Chicago, Illinois,
     60647. 1

¶7       On November 12, 2015, the State filed an in rem forfeiture complaint against
     the $223,743 pursuant to the Cannabis Control Act (720 ILCS 550/12 (West 2014)),
     and section 7(1) of the Forfeiture Act (725 ILCS 150/7(1) (West 2014)), which
     presumes money found in “close proximity to forfeitable substances” is also
     forfeitable as money intended for the purchase of controlled substances or as
     proceeds of the sale of controlled substances. On the same day, the State served
     statutory notice of the forfeiture proceedings to Tyler by certified mail, return
     receipt requested, and regular mail, at 9135 South Blackstone Avenue, the address
     Tyler provided at the time of his arrest. Both the certified mail and the regular mail
     were returned as undeliverable. Consequently, on November 18, 2015, November
     25, 2015, and December 2, 2015, the State published notice of the impending
     forfeiture proceedings in the Chicago Daily Law Bulletin directed to “Allen Tyler
     and any other unknown owner.” No one asserting an interest in the currency subject
     to forfeiture filed an appearance or an answer in the forfeiture proceedings. See id.
     § 9(E). On January 20, 2016, the circuit court entered an ex parte judgment of
     forfeiture.

¶8       On November 2, 2018, more than two years after the circuit court entered the
     judgment of forfeiture, Salaam filed a motion to vacate the default judgment of
     forfeiture and to dismiss the forfeiture complaint. Salaam argued that the court’s

         1
           Tyler was charged with the manufacture and delivery of a controlled substance in connection
     with the September 2015 arrest and seizure. While released on bond for those charges, Tyler and
     Salaam were arrested by federal agents and were jointly charged in federal court with possession of
     more than five kilograms of cocaine, with intent to distribute. Tyler and Salaam pled guilty to
     distributing cocaine and were sentenced to terms of 50 months and 60 months, respectively. After
     judgment was entered on Tyler’s federal prosecution, the State dismissed the charges stemming
     from the September 2015 arrest in this case.




                                                   -3-
       forfeiture order was issued without jurisdiction because the State failed to serve
       him with notice of the forfeiture proceedings. Salaam maintained that, as the owner
       of the vehicle from which the currency was seized, he was an “interest holder” of
       the currency and, thus, was entitled to notice of the forfeiture proceedings. Salaam
       argued that the forfeiture judgment was void because he did not receive statutory
       notice.

¶9          In response, the State moved to strike Salaam’s motion, arguing that it was
       untimely filed pursuant to section 2-1401(c) of the Code of Civil Procedure (Code)
       (735 ILCS 5/2-1401(c) (West 2016)) because it was filed more than two years after
       the forfeiture order was entered. The State also argued that the motion could not be
       litigated because the forfeited currency had already been disbursed, so that the res
       no longer existed. In addition, the State asserted that it had complied with all notice
       requirements under the Forfeiture Act.

¶ 10       On April 3, 2019, the circuit court entered an order denying Salaam’s motion
       to vacate, finding it had in rem jurisdiction over the seized currency. The circuit
       court also found that Salaam was not entitled to notice under the Forfeiture Act
       because he was not the “owner or interest holder” of the money. Instead, the circuit
       court found that Tyler was the “owner or interest holder” of the money, as the drugs
       and money were found in close proximity to Tyler, and the State had properly
       served Tyler with notice of the forfeiture proceedings. The circuit court did not
       address the timeliness of Salaam’s motion.

¶ 11       Salaam appealed, arguing that the trial court erred in denying his motion to
       vacate. Salaam contended that the failure to serve statutory notice of the judicial
       forfeiture proceedings upon him, as an “interest holder” of the money, violated his
       due process rights and rendered the forfeiture order void. The Appellate Court, First
       District, with one justice dissenting, affirmed the circuit court’s order denying
       Salaam’s motion to vacate the default forfeiture judgment and to dismiss the
       forfeiture complaint. 2020 IL App (1st) 190922-U, ¶ 25. Specifically, the appellate
       court found that Salaam was not entitled to notice and that the State complied with
       the Forfeiture Act when it served notice on Tyler because Tyler was the “owner or
       interest holder” of the money. Id. ¶ 18. In reaching this conclusion, the appellate
       court highlighted the following facts: (1) the drugs and money were seized from a
       bag that was “ ‘pulled closed’ ” on the passenger seat of the van in close proximity




                                                -4-
       to Tyler, who exercised “exclusive dominion and control over the bag”; (2) Salaam
       was not inside the van at the time of Tyler’s arrest and did not “exercise immediate
       dominion or control over the bag”; and (3) there was no evidence in the record to
       establish that Salaam’s name or his company’s name was on the bag, which was
       not concealed or locked inside a compartment of the van. Id. ¶ 17.

¶ 12       The appellate court also found that, even if Salaam were entitled to notice, he
       had “actual notice of the forfeiture proceedings.” Id. ¶ 19. The appellate court noted
       Salaam’s ongoing relationship with Tyler and reasoned that Tyler would have
       notified Salaam that $223,743 had been seized from his work van. 2 Id. ¶ 20.

¶ 13       The dissenting justice reasoned that Salaam was entitled to notice of the
       forfeiture proceedings because he was the owner of the van in which the money
       was found and, therefore, “might have a legally recognized interest” in the money.
       Id. ¶ 38 (Hyman, J., dissenting). He further reasoned that the State’s failure to serve
       notice on Salaam rendered the forfeiture judgment void. Id. ¶ 46.


¶ 14                                            II. ANALYSIS

¶ 15       In this court, Salaam again argues that the State’s failure to give him notice of
       the forfeiture proceeding denied him due process and rendered the forfeiture
       judgment void for lack of jurisdiction. Initially, we note that Salaam’s motion,
       labeled a “motion to vacate,” was filed more than 30 days after the circuit court’s
       final judgment was entered. In reviewing the content of the “motion to vacate,” we
       find the motion was in effect a petition for relief from judgment pursuant to section
       2-1401 of the Code. 735 ILCS 5/2-1401 (West 2016); see In re Haley D., 2011 IL
       110886, ¶ 67 (the character of the pleading should be determined from its content,
       not its label); see also Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95,
       102 (2002) (the caption of a motion is not controlling; the character of the pleading
       is determined from its content, not its label (citing Barnes v. Southern Ry. Co., 116


           2
             The appellate court noted that Salaam’s attorney during his appeal before the appellate court
       was the same attorney who represented Salaam in the unrelated federal criminal case, as well as the
       attorney who defended Tyler in the state criminal charges in the present case, and “ ‘step[ped] up
       on behalf’ ” of Tyler in his initial appearance in the federal proceedings. 2020 IL App (1st) 190922-
       U, ¶ 20.




                                                      -5-
       Ill. 2d 236 (1987))). We therefore will review Salaam’s motion to vacate as a
       section 2-1401 petition.

¶ 16       Generally, to be entitled to relief under section 2-1401 of the Code, the petition
       must be filed within two years of the judgment or order, the petitioner must allege
       a meritorious defense to the original action, and the petitioner must show that the
       petition was brought with due diligence. Smith v. Airoom, Inc., 114 Ill. 2d 209, 221-
       22 (1986); see 735 ILCS 5/2-1401 (West 2016). However, when a section 2-1401
       petition alleges that a judgment is void, the petition “need not be brought within the
       two-year time limitation,” and “the allegation that the judgment or order is void
       substitutes for and negates the need to allege a meritorious defense and due
       diligence.” Sarkissian, 201 Ill. 2d at 104; see also People v. Castleberry, 2015 IL
       116916, ¶ 15 (“ ‘Under Illinois law, a party may challenge a judgment as being void
       at any time, either directly or collaterally, and the challenge is not subject to
       forfeiture or other procedural restraints.’ ” (quoting LVNV Funding, LLC v. Trice,
       2015 IL 116129, ¶ 38)).

¶ 17       Salaam argues that, due to the State’s failure to provide him with notice as
       required by the Forfeiture Act, his due process rights were violated, and the circuit
       court was divested of personal jurisdiction, rendering the forfeiture judgment void.
       The State responds that the lack of notice to Salaam rendered the forfeiture
       judgment voidable because a forfeiture proceeding is an in rem proceeding, which
       does not require personal jurisdiction, and the circuit court must only acquire
       jurisdiction over the res—the money. Moreover, the State responds that it properly
       complied with the statutory notice requirement by serving notice upon Tyler, who
       was the “owner or interest holder.”

¶ 18        The lower courts did not address whether the forfeiture order was void or
       voidable, focusing instead on whether Salaam was entitled to notice of the
       forfeiture. We find, however, that any analysis of Salaam’s motion must begin with
       an examination of whether the forfeiture order was void or voidable, because the
       timeliness of Salaam’s motion turns on the answer to that question. Whether a
       judgment is void is a question of law that this court will review de novo. Medponics
       Illinois, LLC v. Department of Agriculture, 2021 IL 125443, ¶ 29. Where
       jurisdiction is lacking, any resulting judgment is rendered void and may be attacked
       at any time, either directly or indirectly. People v. Davis, 156 Ill. 2d 149, 155




                                               -6-
       (1993). In contrast, a voidable judgment is “one entered erroneously by a court
       having jurisdiction and is not subject to collateral attack.” Id. at 155-56. The failure
       to comply with a statutory requirement or prerequisite cannot deprive a circuit court
       of subject-matter jurisdiction because jurisdiction is conferred entirely by our state
       constitution. Castleberry, 2015 IL 116916, ¶ 15.

¶ 19        Jurisdiction is most commonly understood as consisting of subject-matter
       jurisdiction and personal jurisdiction. Id. ¶ 12. Subject-matter jurisdiction refers to
       a court’s power to “hear and determine cases of the general class to which the
       proceeding in question belongs.” Belleville Toyota, Inc. v. Toyota Motor Sales,
       U.S.A., Inc., 199 Ill. 2d 325, 334 (2002). “Personal jurisdiction refers to the court’s
       power ‘ “to bring a person into its adjudicative process.” ’ ” Castleberry, 2015 IL
       116916, ¶ 12 (quoting In re M.W., 232 Ill. 2d 408, 415 (2009), quoting Black’s Law
       Dictionary 870 (8th ed. 2004)). With respect to specific property, however, a court
       has in rem jurisdiction rather than personal jurisdiction. In rem jurisdiction refers
       to a court’s power to adjudicate the rights to that property, including the power to
       seize and hold the property. ABN AMRO Mortgage Group, Inc. v. McGahan, 237
       Ill. 2d 526, 532 (2010). An in rem action “ ‘treats property, therefore, as the
       defendant, susceptible of being tried and condemned, while the owner merely gets
       notice, along with the rest of the world, and may appear for his property or not.’ ”
       Id. at 532-33 (quoting Rufus Waples, A Treatise on Proceedings in Rem § 1, at 2
       (1882)). The Forfeiture Act provides for a judicial in rem procedure if the State
       seizes real property. 725 ILCS 150/9 (West 2014).

¶ 20       Here, there was subject-matter jurisdiction, because the circuit court had the
       power to hear and determine cases under the Forfeiture Act. The circuit court also
       had in rem jurisdiction over the currency, based upon the State’s seizure of the
       currency and filing of a forfeiture action under the Forfeiture Act. It follows, then,
       that once the circuit court obtained jurisdiction over the currency in this case, any
       purportedly erroneous judgment entered with regard to that currency would render
       the circuit court’s judgment voidable, not void.

¶ 21       Salaam argues, however, that personal jurisdiction was lacking in this case,
       because the State failed to provide him with the minimal notice required by statute
       to satisfy due process. According to Salaam, the lack of personal jurisdiction
       rendered the circuit court’s judgment void.




                                                -7-
¶ 22       This is incorrect. As discussed, the circuit court had in rem jurisdiction with
       respect to the forfeiture proceeding. Personal jurisdiction over Salaam was not
       required with respect to the underlying in rem proceedings, and any failure to
       provide Salaam with statutory notice did not render the forfeiture order void for
       lack of jurisdiction.

¶ 23       Salaam’s challenge to the lack of notice could be raised in a section 2-1401
       petition, but the lack of notice, even if that lack of notice amounted to a due process
       violation, could not deprive the circuit court of its jurisdiction. Once the circuit
       court acquired jurisdiction, errors concerning notice could only render the circuit
       court’s order voidable, not void. Salaam’s section 2-1401 petition, then, had to be
       filed within two years of the forfeiture order. See 735 ILCS 5/2-1401(c) (West
       2016). Because Salaam’s motion to vacate was not filed within two years of the
       circuit court’s forfeiture order, the motion was untimely.

¶ 24       As discussed, the trial court denied Salaam’s motion to vacate on the basis that
       Salaam was not entitled to notice under the Forfeiture Act. In affirming the trial
       court, the appellate court likewise found that Salaam was not entitled to notice and
       that the State had complied with the Forfeiture Act when it served notice on Tyler.
       We are not bound by the reasoning of the lower courts, however, and may affirm
       on any basis presented in the record. See Tri-G, Inc. v. Burke, Bosselman & Weaver,
       222 Ill. 2d 218, 258 (2006) (this court may affirm the appellate court on any basis
       presented in the record); In re B.L.S., 202 Ill. 2d 510, 520 (2002) (this court may
       affirm the trial court on any basis in the record). We find that any challenges to the
       circuit court’s forfeiture order rendered that order potentially voidable, so that
       Salaam had to file any petition for relief within two years of the circuit court’s
       order. Because Salaam did not file his petition within two years of the circuit court’s
       order, his petition was untimely and was properly denied. For those reasons, we
       affirm the orders of the lower courts.


¶ 25                                    III. CONCLUSION

¶ 26      The circuit court in this case had subject matter jurisdiction of the instant case
       under the Forfeiture Act, and had in rem jurisdiction over the seized currency.
       Therefore, any failure to comply with statutory notice rendered the trial court’s
       judgment voidable, not void, so that any challenge to the circuit court’s order had



                                                -8-
       to be filed within two years of the entry of that order. Because Salaam failed to file
       his motion to vacate within two years of the circuit court’s forfeiture order, the
       motion was not timely and was properly dismissed. The judgment of the appellate
       court, which affirmed the judgment of the circuit court denying Salaam’s motion to
       vacate, is affirmed.


¶ 27      Judgments affirmed.


¶ 28      JUSTICE NEVILLE, dissenting:

¶ 29        The issue before this court is whether the forfeiture judgment is void for lack
       of jurisdiction because the State failed to give Salaam notice of the forfeiture
       proceedings. The majority holds that, because the circuit court had subject-matter
       jurisdiction over the cause of action and in rem jurisdiction over the currency, “any
       purportedly erroneous judgment entered with regard to that currency would render
       the circuit court’s judgment voidable, not void.” Supra ¶ 20. Specifically, the
       majority holds that any failure to provide Salaam with notice, “even if that lack of
       notice amounted to a due process violation, could not deprive the circuit court of
       its jurisdiction.” Supra ¶ 23. Consequently, without deciding whether Salaam was
       entitled to notice, the majority affirms the judgment of the appellate court finding
       that, because the circuit court’s order was voidable and Salaam’s section 2-1401
       petition was untimely, the petition was properly dismissed. Supra ¶ 24.

¶ 30        I disagree with the majority’s holding that the forfeiture judgment was voidable.
       Instead, I would hold that Salaam, as the owner or interest holder of the currency
       that was seized or taken by the State, was entitled to notice of the forfeiture
       proceedings pursuant to (1) article I, section 2, of our constitution (Ill. Const. 1970,
       art. I, § 2), (2) the fourteenth amendment of the United States Constitution (U.S.
       Const., amend. XIV), and (3) section 4 of the Forfeiture Act (725 ILCS 150/4 (West
       2014)). Moreover, the State’s failure to provide him with notice violated his due
       process rights, prevented the circuit court from exercising in rem jurisdiction, and
       rendered the forfeiture judgment void. Therefore, I respectfully dissent.




                                                -9-
¶ 31                                      I. ANALYSIS

¶ 32                                   A. Void Judgments

¶ 33       The question of whether a judgment is void or voidable depends on whether the
       court entering the challenged order possessed jurisdiction over the parties and the
       subject matter. See People v. Davis, 156 Ill. 2d 149, 155 (1993). If jurisdiction is
       lacking, any subsequent judgment of the court is void and may be attacked
       collaterally at any time. Id. In in personam actions, jurisdiction is composed of two
       elements: subject-matter jurisdiction and personal jurisdiction. In re M.W., 232 Ill.
       2d 408, 414 (2009). But I would find in in rem proceedings, which are sui generis
       (unique or special) proceedings, that jurisdiction is composed of subject-matter
       jurisdiction over the property or res and notice to all owners of the property, along
       with the world. See ABN AMRO Mortgage Group, Inc. v. McGahan, 237 Ill. 2d
       526, 532-33, 535-37 (2010). The McGahan court noted that in rem proceedings
       must include a procedure designed to give notice to the world since the property,
       rather than the person with an interest in the property, is the defendant. Id. at 532,
       536-37; see also Village of Algonquin v. Lowe, 2011 IL App (2d) 100603, ¶ 19 (at
       the heart of in rem jurisdiction is the fiction that the property is the defendant).

¶ 34       This court has held that only the most fundamental defect—a lack of personal
       jurisdiction or a lack of subject-matter jurisdiction—warrants declaring a judgment
       void. People v. Castleberry, 2015 IL 116916, ¶ 15. However, I would hold that, in
       in rem proceedings, the most fundamental defect is a lack of notice to the owner of
       the property because of the legal fiction in these proceedings that the court has
       jurisdiction over the property and not the owner. See Schroeder v. City of New York,
       371 U.S. 208, 211 (1962); McGahan, 237 Ill. 2d at 536-37; Lowe, 2011 IL App
       (2d) 100603, ¶ 19. I would hold that notice is a condition precedent and a
       jurisdictional prerequisite that must be given to the owner for a forfeiture judgment
       to be valid. Therefore, where no notice is given by the State to a known owner of
       property, the forfeiture judgment is void. Whether a judgment is void is a question
       of law, which this court will review de novo. Medponics Illinois, LLC v.
       Department of Agriculture, 2021 IL 125443, ¶ 29.




                                               - 10 -
¶ 35                          B. Constitutional Notice Requirements

¶ 36        Jurisdiction is conferred on circuit courts by our state constitution. Castleberry,
       2015 IL 116916, ¶ 15. There are two Illinois constitutional provisions defining the
       scope of jurisdiction for circuit courts in forfeiture proceedings: (1) article VI,
       section 9, which provides that circuit courts have original jurisdiction over all
       justiciable matters (Ill. Const. 1970, art. VI, § 9); and (2) article I, section 2, which
       provides that no person shall be deprived of property without due process of law
       (Ill. Const. 1970, art. I, § 2). It is axiomatic that a civil forfeiture proceeding is a
       sui generis proceeding where a governmental entity, herein the Cook County
       State’s Attorney’s Office, commences an action and seizes, takes, or deprives a
       person of their property.

¶ 37       A forfeiture proceeding is a justiciable matter; therefore, I agree with the
       majority that the circuit court has subject-matter jurisdiction pursuant to article VI,
       section 9, of our constitution. However, I disagree with the majority’s finding that
       the failure to provide Salaam with notice did not and could not divest the circuit
       court of jurisdiction and therefore render the forfeiture judgment void. Indeed, case
       law and article I, section 2, of our constitution require that notice be given before a
       valid judgment can be entered in a forfeiture proceeding. See Schroeder, 371 U.S.
       at 211; McGahan, 237 Ill. 2d at 536-37; Ill. Const. 1970, art. I, § 2. Accordingly, I
       would hold that in forfeiture proceedings notice is required before a judgment is
       entered and that the failure to provide Salaam with notice prevented the circuit court
       from acquiring jurisdiction and rendered the forfeiture judgment void.


¶ 38                            C. The Forfeiture Judgment Is Void

¶ 39       Salaam has a right to notice pursuant to the due process clauses of the United
       States and Illinois Constitutions. U.S. Const., amend. XIV; Ill. Const. 1970, art. I,
       § 2. Indeed, it is because of the due process clauses in our constitutions that a
       forfeiture judgment for seized property cannot be entered without notice and that
       section 4 of the Forfeiture Act requires that notice be given to an “[o]wner or
       [i]nterest [h]older.” See 725 ILCS 150/4 (West 2014).

¶ 40      In this case, Salaam was the owner of the van in which the drugs and currency
       were seized, and his name and address were known to the State. Based on the facts




                                                - 11 -
       in this case, Salaam was an “owner or interest holder” in the currency and entitled
       to notice. Ill. Const. 1970, art. I, § 2; 725 ILCS 150/4 (West 2014). Even though
       Salaam was not physically present in the van at the time of the seizure of the
       currency, there is a presumption that his ownership and control of the van extends
       to the contents of the van, including the currency. See People v. Four Thousand
       Eight Hundred Fifty Dollars ($4,850) United States Currency, 2011 IL App (4th)
       100528, ¶ 17. Further, it is not unreasonable to conclude that the owner of a van in
       which currency was seized and forfeited would also be the “owner or interest
       holder” of the currency. While the State served notice by publication on Tyler and
       “any other unknown owner,” publication was not the type of notice mandated by
       our constitutions where the name and address of the owner of the van was readily
       ascertainable through a license plate search. Moreover, Salaam’s ownership of the
       van was known to the State. See Mullane v. Central Hanover Bank & Trust Co.,
       339 U.S. 306, 320 (1950) (publication is insufficient to apprise “known persons
       whose whereabouts [were] also known of substantial property rights”). Therefore,
       Salaam, as an “owner or interest holder,” was entitled to notice as constitutionally
       mandated under article I, section 2. See Ill. Const. 1970, art. I, § 2; see also U.S.
       Const., amend. XIV. Consequently, because Salaam did not receive notice that was
       reasonably calculated to apprise him of the pendency of the forfeiture action, the
       forfeiture judgment is void. See Schroeder, 371 U.S. at 211; Mullane, 339 U.S. at
       312-14.


¶ 41                            D. Coequal Constitutional Provisions

¶ 42        The majority highlights the fact that this court decided, in Castleberry, 2015 IL
       116916, ¶ 15, that the failure to comply with a statutory requirement or prerequisite
       cannot deprive a circuit court of subject-matter jurisdiction, because jurisdiction is
       conferred entirely by our state constitution. But our state constitution also provides
       that no person shall be deprived of property without due process of law. Ill. Const.
       1970, art. I, § 2. It is axiomatic that article I, section 2, as a constitutional provision,
       has the same force, effect, and standing as article VI, section 9. The deprivation of
       life, liberty, or property by adjudication must be “preceded by notice and
       opportunity for hearing appropriate to the nature of the case,” and the notice must
       be “reasonably calculated, under all the circumstances, to apprise interested parties
       of the pendency of the action and afford them an opportunity to present their




                                                 - 12 -
       objections.” Mullane, 339 U.S. at 313-14. Therefore, because seizing the currency
       would be depriving Salaam of his property, he was entitled to notice before the
       circuit court entered a forfeiture judgment. See Ill. Const. 1970, art. I, § 2; see also
       Schroeder, 371 U.S. at 211.

¶ 43       It is an erroneous interpretation of the due process clauses in our constitutions
       to conclude that the circuit court can render a judgment against currency, which
       will directly impact the property interests of its known owner, without providing
       notice to that owner. Notice is more than a statutory requirement or prerequisite in
       this case; it is a constitutionally mandated condition precedent to avoid violation of
       a person’s due process rights. Schroeder, 371 U.S. at 211; Ill. Const. 1970, art. I,
       § 2. Therefore, the State’s failure to provide notice to Salaam prevented the circuit
       court from exercising in rem jurisdiction over the currency and renders the
       forfeiture judgment void.


¶ 44                                    II. CONCLUSION

¶ 45       In this case, I disagree with the majority’s holding and would find that Salaam,
       as “owner or interest holder” of the currency, was entitled to notice of the forfeiture
       proceedings and that the State’s failure to provide him with the notice mandated by
       our constitutions violated his due process rights, prevented the circuit court from
       exercising in rem jurisdiction, and consequently rendered the forfeiture judgment
       void. The majority ignores the fact that the right to notice is incorporated in the due
       process clauses of our constitutions, and that a person has a right to notice before a
       forfeiture judgment is entered when his or her property is seized. Therefore, I
       respectfully dissent.




                                                - 13 -